Citation Nr: 0124379	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
thumb, claimed as a residual of a shrapnel wound to the right 
thumb and hand.

2.  Entitlement to service connection for DeQuervain's 
tendinitis, right thumb.

3.  Entitlement to service connection for a scar of the left 
knee, claimed as a residual of a shrapnel wound.  

4.  Entitlement to service connection for osteoarthritis of 
the left knee, claimed as a residual of a shrapnel wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought.  
The veteran initiated and completed an appeal from those 
determinations.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's scar of the right thumb was incurred as a 
result of a shrapnel wound in service.  

3.  The veteran's DeQuervain's tendinitis, right thumb, first 
manifest many years after service, is not related to his 
military service or to any incident of service.  

4.  The veteran's scar of the left knee was incurred as a 
result of a shrapnel wound in service.  

5.  The veteran's osteoarthritis of the left knee, claimed as 
a residual of a shrapnel wound and first manifest many years 
after service, is not related to his military service or to 
any incident of service.


CONCLUSIONS OF LAW

1.  A scar of the right thumb was incurred in active service.  
38 U.S.C.A. §§ 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  DeQuervain's tendinitis, right thumb was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

3.  A scar of the left knee was incurred in active service.  
38 U.S.C.A. §§ 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  Osteoarthritis of the left knee, claimed as a residual of 
a shrapnel wound, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims for service connection, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him in substantiating his claims for VA benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  Specifically, the RO has afforded the veteran 
multiple VA examinations and has obtained records of any 
reported medical treatment pertaining to the disabilities at 
issue.  Efforts by the RO to assist the veteran in 
substantiating his claims were thorough and consistent with 
the requirements of the newly enacted statutory and 
regulatory provisions regarding the VA's duty to assist and 
notify the veteran, and the RO, in fact, complied with the 
governing legal authority in this regard as demonstrated in 
its communications to the veteran in June 2001 and as 
acknowledged in the September 2001 rating action.  The Board 
finds that the veteran's appeal will necessarily not be 
adversely affected by proceeding to address the claims at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The veteran has urged that he suffered shell fragment wounds 
to the left knee and the right hand during his Korean 
conflict service.  He also asserts that he has DeQuervain's 
tendinitis of the right thumb, and osteoarthritis of the left 
knee as a result of these wounds.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2001).  Where a veteran 
served continuously for ninety days or more during a period 
of war or after December 31, 1946, and certain diseases, 
including arthritis, become manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992). 

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Pursuant to that 
provision, in the case of any veteran who engaged in combat 
with the enemy in service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

The veteran's available service medical records, including 
the veteran's service separation examination report, are 
negative for any indication that the veteran sustained wounds 
to the right thumb and left knee in service.  His DD 214 does 
not indicate that he was awarded any medals that would denote 
his participation in combat and indicates that he sustained 
no wounds as a result of action with enemy forces.  

It is noted further, however, that the veteran's service 
personnel records are unavailable as reflected in a September 
1999 statement from the National Personnel Records Center.  
His DD Form 214 shows that he served overseas for a year and 
two months.  In a September 1998 statement, the veteran 
indicated that he was assigned to S-3 of the Headquarters 
Battery of the 15th AAA which was attached to the 7th Infantry 
Division in Korea from the Spring of 1953 to the Spring of 
1954.  He reported that his job was to coordinate air and 
ground bombardment and to report enemy aircraft in the area.  
The veteran also indicated that in July 1953, his observation 
post was attacked by North Korean forces, and that during the 
attack, only he and two other members of his unit survived.  
He stated that ten to twelve members of the S-3 section were 
killed by mortar fire, including a close friend of his, 
Robert Kepley.  The record also contains a September 1999 
statement from the veteran with similar information with a 
stapled copy of a Veteran Identification Data (VID) screen 
that indicated that a Robert Kepley had military service from 
September 1952 to July 1953 and died in July 1953.  The Board 
notes that the RO did not attempt to verify the veteran's 
participation in combat through other sources, and does 
appear to have accepted the veteran's statements that he was 
exposed to artillery and machine gun fire in service 
resulting in the now service-connected tinnitus and hearing 
loss as well as his claims that he was exposed to cold 
weather while outside for extended periods on the front lines 
in Korea resulting in the now service-connected residuals of 
frostbite of the extremities.  He has indicated that he was 
involved in combat during this time.  After evaluating the 
veteran's account, and considering the fact that his 
personnel file is unavailable, the Board finds for purposes 
of this claim that the veteran engaged in combat with the 
enemy in service and accepts the veteran's statements as they 
relate to having been wounded in the right thumb and left 
knee in service as it appears to be consistent with the 
circumstances, conditions, or hardships of such service.  See 
38 U.S.C.A. § 1154(b).  


A. Scars of the right thumb and left knee as a residual of 
shell fragment wounds

With regard to the scar of the right thumb as well as the 
scar of the left knee, the Board notes that the veteran has 
maintained that he was injured by shrapnel at the same time 
that he suffered prolonged cold weather exposure while 
serving in combat in Korea.  In this regard, the available 
service medical records are negative for indication of 
shrapnel wounds or residuals.  However, the veteran is for 
purposes of this decision found to be a combat veteran, and 
as a result his statements are accepted as satisfactory lay 
evidence of service incurrence. 

There is evidence of current residuals related to the alleged 
shrapnel wounds of the left knee and right thumb.  A fee-
based examination performed for VA in May 2000 showed a faint 
scar of the medial aspect of the anterior surface of the 
patella, measuring 3 1/2 cm in length.  There was also a faint 
1 cm scar on the metacarpal phalangeal region of the right 
thumb.  The veteran described getting hit in the left knee 
and right thumb with shrapnel in the summer of 1953.  He 
stated that the wounds were taped and treated in the field.  
An examination report from Michael Sullivan, M.D., dated in 
May 2000 contains the opinion that the veteran's pain in the 
left knee and range of motion of the right thumb is due to 
the shrapnel wounds suffered in service.  The examiner noted 
the scar of the right thumb.  

The Board notes that these two medical records taken together 
relate the shrapnel wounds of the right thumb and left knee 
to the current, faint scars in those areas.  This evidence is 
uncontroverted.  The veteran has consistently maintained that 
he was hit by shrapnel while in Korea, as reflected in his VA 
examination reports for several unrelated disabilities.  The 
Board will resolve reasonable doubt in the veteran's favor 
with regard to whether the scars are a result of the shrapnel 
wounds sustained in service  Thus, the Board finds that the 
evidence supports a finding that the veteran's scar of the 
right thumb as a residual of a shrapnel wound, as well as the 
scar of the left knee as a residual of a shrapnel wound, was 
incurred in service.  Service connection for these scars is 
thus, warranted.  


B.  DeQuervain's tendinitis, right thumb, and osteoarthritis 
of the left knee

Although the Board finds favorably with respect to the scars, 
well-supported medical opinion shows that both the 
DeQuervain's tendinitis, right thumb, and osteoarthritis of 
the left knee are attributable to causes other than the 
shrapnel wound scars.  Specifically, although Dr. Sullivan 
indicates that pain and limited motion are attributable to 
the shrapnel wounds and cold injuries, he does not indicate 
that either DeQuervain's tendinitis of the right thumb or 
specifically, osteoarthritis of the left knee are related to 
service or to the shrapnel wounds.  He does not make 
diagnoses of either condition and, in fact, reported that he 
found no real degenerative changes in the veteran's knees, 
referring only to "pain" in the knee.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

A January 2000 VA X-ray report shows that the veteran has 
mild to moderate degenerative changes of the left knee.  
Nonetheless the May 2000 fee-based examination performed for 
VA reflects that neither arthritis of the left knee nor 
DeQuervain's tendinitis, right thumb are related to service.  
The diagnoses were, in pertinent part, DeQuervain's 
tendinitis and probable osteoarthritis.  The examiner stated 
that the veteran's disabilities in those areas were, however, 
a result of age and osteoarthritis.  He explained that the 
left knee wound was on the top of the patella over the skin 
and bony prominence and not within the tendons or in the 
joint space, and that the DeQuervain's tendinitis was not 
related to the shrapnel wound of the right thumb.  

The Board finds that the preponderance of the evidence is 
against the claims of entitlement to service connection for 
DeQuervain's tendinitis of the right thumb, and 
osteoarthritis of the left knee.  Neither condition was shown 
in service nor was arthritis shown within one year of 
separation from service.  There was no chronic condition in 
service.  The veteran was not given a diagnosis of these 
disorders until many years after service.  There was no 
treatment or other evidence of continuity of symptomatology 
dating from service.  Further, no medical examiner has opined 
that the veteran's DeQuervain's tendinitis, right thumb, or 
osteoarthritis of the left knee are related to service.  In 
sum, there is no probative medical evidence that the 
veteran's DeQuervain's tendinitis, right thumb, or 
osteoarthritis of the left knee are related to service.  
Although his contentions have been considered, they are found 
to be unsupported, contrary to the evidence of record and 
thus of limited probative value.  Accordingly, the Board 
concludes that the evidence is not evenly balanced for and 
against the veteran, but that the preponderance of the 
evidence is in fact against these claims.  Thus, service 
connection for DeQuervain's tendinitis, right thumb, as well 
as osteoarthritis of the left knee, is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Service connection for a scar of the right thumb is granted.

Service connection for a scar of the left knee is granted.

Service connection for DeQuervain's tendinitis, right thumb, 
is denied.

Service connection for osteoarthritis of the left knee, 
claimed as a residual of a shrapnel wound, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

